[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The matter was set down for hearing on September 3, 1997. The defendant appeared for trial but the plaintiff failed of appearance and was defaulted for failure to appear for trial.
The parties originally appeared before the court on March 13, 1997 relative to the issues then pending before the court. The parties filed a stipulation with the court relative to the matter pending with an order that the parties report back to the court in compliance with the stipulation on April 3, 1997. The plaintiff as of May 6, 1997 failed or neglected to comply with the order of the Court predicated on the parties stipulation and the matter was accordingly set down for full hearing on September 3, 1997.
The Court after hearing the evidence, makes the following findings in accordance with prior rulings of the Court. The Court herein finds the parties are co-owners of the premises located at 90 Lexington Street, Torrington, CT as tenants in common with the plaintiff having exclusive right to possession of the premises. The Court finds that certain repairs to the premises were necessary to maintain the integrity of the building and are not routine maintenance in the following amounts: $2,780.00 for furnace replacement and tank removal; $619.00 for replacement of hot water heater; and $185.00 to remove a dangerous tree so as to safeguard the property; for a total of $3,584.40.
The plaintiff Paul Kostak is ordered to pay one-half of the repairs as his responsibility as co-tenant or $1,792.20.
Further, the Court finds that the plaintiff Paul Kostak is in contempt of the Decree of Dissolution for failing to cooperate with CT Page 10308 the defendant in obtaining health insurance through his former employer, and orders that Paul Kostak pay the sum of $1,091.00 as attorney fees to the defendant for bringing the necessary proceeding to enforce the decree.
The plaintiff's motions are denied and his objection overruled.
KOCAY, J.